Case 4:20-cv-00896-ALM-KPJ Document 20-16 Filed 12/28/20 Page 1 of 3 PageID #: 202




      1
                                          Exhibit O
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             85
Case 4:20-cv-00896-ALM-KPJ Document 20-16 Filed 12/28/20 Page 2 of 3 PageID #: 203




       1
      2
       3                                                     Edit Audience                            X
       4         Select the location, age, gender and interests of people you want to reach with your
                 ad.
       5
                 Gender
       6
                                    Aii                     Men     Women
       7
       8         Age

       9         18                                                                               65+

      10         Locations

      11                 Locations

                           Type to acid more locations
      12
                   United States
      13               United States + 25 mi X
      14
      15         Detailed Targeting

      16                 D e t a i i e d Ta r g e t i n g
                                                                                          Browse ->
                           anxiety
      17                   Anxiety UK
                 For adv
                           Interests
      18
                           Anxiety and Depression Association of America
      19                   Interests
                                                                                   1e
      20                   Hig Anxiety
                           Interests                                               >ad.
      21         Specific broad


      22
                                                                   Cancel
      23
      24
      25
      26
      27
      28

                                                                  86
Case 4:20-cv-00896-ALM-KPJ Document 20-16 Filed 12/28/20 Page 3 of 3 PageID #: 204




       1
      2                                                        Edit Audience                                   X
       3      «ye


      4        18                                                                                              65+

       5       Locations

       6                 Locations
                         Type to add more locations
       7
                    Jmted States
       8
                     United States + 25 mi
       9
      10
      11
      12
      13
      14
      15
      16
                                                                            F U R 0 I' C
               ) R .H
      17                                                                                                       AS
                                                N o, t h
      18                                      f\ 11 a n i ic

      19
               Detailed Targeting
      20                 Detailed iargetino
                                                                                                      Browse
      21                 seasonal affe|
                          Seasonal affective disorder
               For ad
      22                  Interests


      23
      24                                                   Potential Reach; 190,000,000 people

      25                                                   Your audience selection is fairly broad.
              Specific                Broac
      26
      27                                                              Cancel

      28

                                                                       87
